Citation Nr: 1630740	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  08-33 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an initial disability rating in excess of 70 percent for major depressive disorder (MDD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel




INTRODUCTION

The Veteran served on active duty from July 1984 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  The Board remanded the claim in October 2012. 

In October 2015, the Board granted a higher rating of 70 percent, but no higher, for MDD.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  Pursuant to a Joint Motion for Partial Remand (JMR), the Court, in a May 2016 Order, vacated the Board's decision to the extent that it denied a rating in excess of 70 percent for MDD and remanded the matter to the Board.


FINDING OF FACT

The Veteran's MDD results in total occupational and social impairment.


CONCLUSION OF LAW

The criteria for a rating of 100 percent for MDD are met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9434 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law with the enactment of the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  The Veteran's claim is being granted.  As such, any deficiencies with regard to VCAA are harmless and nonprejudicial.

Disability evaluations are determined by comparing a veteran's present symptomatology with criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule), which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is reviewed when making disability evaluations.  See generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Before proceeding with its analysis of the Veteran's claim, the Board finds that some discussion of Fenderson v. West, 12 Vet. App 119 (1999) is warranted.  In that case, the Court emphasized the distinction between a new claim for an increased evaluation of a service-connected disability and a case (such as this one) in which a veteran expresses dissatisfaction with the assignment of an initial disability evaluation where the disability in question has just been recognized as service-connected.  VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim-a practice known as "staged rating."  See also Hart v. Mansfield, 21 Vet. App. 505 (2007).  In this case, there has not been a material change in the disability level and a uniform rating is warranted.

In February 2005, the Veteran was psychiatrically examined.  At that time, the Veteran reported that he felt highly anxious, tense, irritability, that he was always vigilant and in a bad mood.  He was also highly depressed with loss of interest in most of the activities that he used to enjoy.  He indicated that he had lost happiness.  He presented with an increase of appetite and an increase in weight.  He reported having serious problems getting sleep, but on other occasions, he stayed asleep with nightmare.  He related that at night, he went around mostly looking out the windows.  He sometimes had a sensation that he was being watched or that someone was waiting for him to do something to him.  He related that during the day, he felt highly slow and drowsy as well as sad, depressed, fatigued with despair, having a sensation of emptiness.  He said his symptoms had worsened over time and interfered with all the areas of functioning.  He had low self-esteem, excessive inappropriate feelings of guilt, serious diminishment in the memories where he reported that he forgot many things and his mind went blank.  He had problems concentrating as well as attending and making decisions.  He related that he preferred to be alone mostly in his room with multiple episodes of crying.  He had problems in his interpersonal relationships with his wife and children.  He reported that he felt very clumsy so that nothing turned out well for him and he had a sensation of emptiness and that he was not worth anything.  His verbalization was minimal, but on other occasions he would become angry with rage and hostility toward the people who surrounded him.  He said that he felt embarrassed, shy, and insecure with phobia of the environment.  He also stated that he had excessive worry about his financial uncertainty and his emotional condition.  He reported that everything in the house had to be in order with intrusive thoughts of cleaning with washing his hands frequently.  He needed supervision for his personal care and the ingestion of medications.
.
Mental status examination revealed that the Veteran appeared to be much older than his chronological age.  He was shy and defensive.  He was not spontaneous although he was coherent, logical, and pertinent.  The thought flow was interrupted by episodes of prolonged pause.  His psychomotor activity seemed highly slow.  His thought content centered on the interview.  He did not present with delusions, perceptual disorder, suicidal or homicidal ideation on evaluation.  He presented with intrusive and obsessive thoughts which distracted his attention and were difficult to control which produced significant psychological discomfort.  His affect was dull and his mood depressed.  He was oriented to person and place, but only partially oriented to time.  He only repeated three of the seven digits mentioned after an ample response time.  He only remembered one of the five words mentioned after five minutes with an ample response time.  When asking him the clothing that his wife was wearing who brought him to the office, he stayed pensive with a prolonged pause and only reported that she was wearing pants and a blouse, but could not give details.  He did not remember the name of the elementary school that he attended.  He presented a diminishment of significant events of the history of his current condition.  He was not able to maintain sustained attention during the interview.  He kept himself mostly downcast.  On multiple occasions, he asked that the questions be repeated to him and on others, he had to be called to attention and some questions to be repeated.  He had trouble stating the months of the year.  He was anxious performing mathematical exercises, trembled, and could not perform it.  His judgment was poor and insight was very poor.  He spent most of his time dozing in front of his television.  He had has lost the ability to initiate and maintain effective and favorable social interpersonal relationship.  In situations of tension such as those that required maintaining attention interacting with someone or making a decision, he tended to become highly anxious and clumsy, with a blank mind and verbal hostility.  He had not been able to focus his attention or persist in any task even though they were simple.  The diagnosis was chronic, severe MDD with psychotic traits.  

The Veteran was afforded a VA examination in August 2005.  At that time, he complained of difficulty when working, depression, irritability, an inability to stand in crowded places, and verbal aggression with his wife and children.  He indicated that he had not worked since retiring from the military and lived with his wife and three children.  The Veteran exhibited good hygiene and grooming, an anxious and depressed mood, constricted affect, good attention, good concentration and memory, clear and coherent speech, and good impulse control.  There was no evidence of delusions, hallucinations, suicidal or homicidal ideation, obsessive or ritualistic behavior, or panic attacks.  The diagnosis was adjustment reaction with mixed emotional features. His Global Assessment of Functioning (GAF) score was 75.

Per the SSA records which in fact granted the disability benefits sought, a January 2006 private evaluation by Dr. C. M. showed that the Veteran had restricted affect and mood with anxiety, irritability, sadness, sleep disturbance, death wishes and superficial judgment.  Dr. J.M.P. then testified at a hearing that the Veteran had MDD with psychotic features as manifested by anhedonia, sleep disturbance, psychomotor retardation, decreased energy, feelings of guilt or worthlessness, difficulty concentrating or thinking, and hallucinations, delusions, or paranoid thinking.  The Veteran had marked restrictions of activities of daily living, marked difficulties in maintaining social functioning, and four or more repeated episodes of decompensation.

The Veteran was afforded another VA examination in October 2007.  At that time, he complained of severe and continuous symptoms of sadness, low self-esteem, feelings of worthlessness, low energy, increased appetite, intolerance to noise and his children, and indecisiveness.  He also reported spending nearly the whole day in bed.  He reported that he had not worked since military retirement.  He indicated that he had poor marital, family, and social relationships due to his ill humor and isolation.  He indicated that his wife was concerned that he would overdose on his medications, but he denied any history of suicide attempts or current suicidal or homicidal thoughts.  The examiner observed adequate grooming, a lack of direct eye contact, tearfulness, constricted affect, depressed mood, preoccupation with one or two topics, and no evidence of delusions, hallucinations, or inappropriate behavior.  The Veteran also exhibited mildly impaired recent memory and moderately impaired immediate memory.  His remote memory and ability to complete activities of daily living (ADLs), however, were intact.  The diagnosis was MDD.  The GAF score was 55.  In May 2008, a VA examiner opined that the Veteran was competent.  

In February 2009, Dr. J.R.R.C, a treating psychiatrist of the Veteran, indicated that he had reviewed the Veteran's medical records and the Veteran had presented progressive deterioration of all areas of functioning with severe occupational and social impairment, with deficiencies in most areas, consistent with a 70 percent rating under VA's criteria.  However, he also indicated that the Veteran should be assigned a rating in excess of 70 percent.  In other records, this physician indicated that the Veteran was mentally unable to work.  

In September 2009, the Veteran was examined by VA.  At that time, he complained of insomnia, anxiety, irritability, and staying in bed all day.  The examiner observed no direct eye contact.  The Veteran demonstrated tearfulness, depressed affect, anxiousness, and an elated mood.  He was completely orientated and displayed an unremarkable thought process and content.  The examiner also noted that there was no evidence of delusions, hallucinations, inappropriate behavior, panic attacks, obsessive or ritualistic behavior, or suicidal or homicidal thoughts.  The Veteran was able to maintain minimum personal hygiene, had good impulse control, and was able to perform all ADLs except sports/exercise, travel, driving, and recreation.  The Veteran's recent and immediate memory was mildly impaired and his remote memory was normal.  The diagnosis was MDD by history and the GAF score was 70.  The examiner concluded that there was not total social and occupational impairment, but that the Veteran's symptoms did result in deficiencies in family relations, work, and mood.

In April 2010, the Veteran was admitted for inpatient treatment.  He presented with severe depressive symptoms, affective volubility, diminished judgment and impulse control, and structured suicidal ideation.  He had intermittent perceptual disturbances of peremptory voices.  A current risk was indicated so the Veteran was admitted.  The Veteran had improved by discharge and was without suicidal or homicidal ideation at that time.  The diagnosis was severe MDD with psychosis.  The GAF was 50-60.  

The Veteran was most recently examined by VA in February 2012. He complained of sadness, crying spells, hopelessness, worthlessness, irritability, sleeping difficulties, death wishes, hearing voice with unspecified commands, anxiety, panic attacks occurring weekly or less often, chronic sleep impairment, mild memory loss, and disturbances of motivation and mood.  He reported having a good marital relationship with his supportive wife and distant interpersonal relations, but no significant interpersonal difficulties.  The examiner observed adequate hygiene, fair eye contact, and depressed mood and constricted affect with crying spells.  There was no evidence of delusions or hallucinations and the Veteran denied suicidal and homicidal ideation.  The diagnosis was MDD and the GAF score was 55.  The examiner opined that his MDD resulted in occupational and social impairment with deficiencies in most areas.  It was noted that his mood instability could limit his capacity to interact effectively and on a sustained basis with others and that his depression also resulted in concentration difficulties that could limit his ability to perform complex tasks.

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9434 are rated according to the General Rating Formula for Mental Disorders.  A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: Suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: Gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 81 and 90 reflect absent or minimal symptoms (e.g., mild anxiety before an exam), good functioning in all areas, interested and involved in a wide range of activities, socially effective, generally satisfied with life, no more than everyday problems or concerns (e.g., an occasional argument with family members).  GAF scores ranging between 71 and 80 reflect that if symptoms are present they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument; no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in schoolwork).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  See 38 C.F.R. § 4.130.

Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting one's self or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasionally fails to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e. g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  See 38 C.F.R. § 4.130.

The Veteran has been assigned a 70 percent rating for his psychiatric impairment.  With regard to the listed criteria for a higher 100 percent rating, there is evidence that the Veteran has some gross impairment in thought processes or communication.  The Veteran does not suffer from persistent delusions or hallucinations.  He does have auditory hallucinations, but they are not persistently shown in the record as they were absent from most medical reports.  The Veteran's behavior is not grossly inappropriate.  He is able to perform his ADLs, including maintenance of minimal personal hygiene.  On one examination, the Veteran was only partially oriented to time.  The Veteran has demonstrated some memory impairment, but he does not have memory loss for names of close relatives, own occupation, or own name.

The symptoms listed under the 100 percent evaluation are essentially examples of the type and degree of symptoms for that evaluation, and that the Veteran need not demonstrate those exact symptoms to warrant a 100 percent evaluation.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  In this case, there are variances in the medical reports.  The February 2005 examination and the inpatient hospitalization show the most severe level of impairment while the VA examinations show higher functioning including the assigned GAFs which are consistent with transient to serious symptoms.  The lowest GAF was 50.  Nonetheless, the Veteran has also been noted to have some psychosis and/or psychotic symptoms.  These symptoms include some paranoia and suspiciousness, phobia, obsessiveness, and suicidal ideation.  He has also required supervision for taking his medication.  Cognitive impairment was demonstrated.  The private evidence showed that the Veteran was becoming more socially withdrawn and agitated and could not work.  The requirement for a higher rating is total social and occupational impairment.  The Veteran's private psychiatrist indicated total social impairment based on his social withdrawal and agitation and his progressive deterioration in that area.  In addition, the Veteran has been found disabled by the SSA and VA has granted a total disability rating based on individual unemployability.  His private psychiatrist indicated that he was mentally unable to work.  These findings combined with the other favorable medical evidence show that the Veteran cannot work.  Thus, there is total occupational impairment.  In light of the foregoing, the Board finds that while some of the listed criteria for a 100 percent rating are not shown, the Veteran exhibits similar symptoms to those provided in the rating schedule, "of similar severity, frequency, and duration."  Vazquez-Claudio v. Shinseki, 713 F.3d 112,117 (Fed. Cir. 2013); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Further, the Board acknowledges that there is a discrepancy in functioning level in the medical reports, particularly between the private and VA reports.  However, they are all competent and the Board affords greater probative value to the reports showing worse functioning.  The Board is doing so because the VA reports did not adequately address the severity, frequency, and duration of the Veteran's recurrent psychotic traits.  The Board has thus considered the overall functioning to include these psychotic traits when shown, per the private records.  Accordingly, the Board concludes that the criteria for a 100 percent rating are met.

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  In this case, the evidence supports a higher rating of 100 percent.  


ORDER

Entitlement to a 100 percent rating for MDD is granted, subject to the law and regulations governing the payment of monetary benefits.




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


